Case 1:17-cv-00052-IMK-MJA Document 120 Filed 07/18/19 Page 1 of 4 PageID #: 2718



                             UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF WEST VIRGINIA

  SCOTT T. BALLOCK,

                  Plaintiff,

  v.                                                         CIVIL ACTION NO.: 1:17-CV-52
                                                             Honorable Irene M. Keeley
  ELLEN RUTH COSTLOW,
  STATE TROOPER MICHAEL KIEF,
  STATE TROOPER RONNIE M.
  GASKINS, AND STATE TROOPER
  CHRIS BERRY,

                  Defendants.

                DEFENDANTS STATE TROOPER MICHAEL KIEF,
                 STATE TROOPER RONNIE M. GASKINS, AND
       STATE TROOPER CHRIS BERRY’S MOTION FOR SUMMARY JUDGMENT

            Defendants State Trooper Michael Kief, State Trooper Ronnie M. Gaskins, and State

  Trooper Chris Berry (collectively, the “State Police Defendants”) move the Court under Rule 56

  of the Federal Rules of Civil Procedure to grant them summary judgment as to all of Plaintiff

  Scott T. Ballock’s claims against them. As fully set forth in the accompanying memorandum of

  law, there is no genuine dispute as to any material fact; Mr. Ballock does not have evidence by

  which a reasonable jury could find that he has established the essential elements of his various

  causes of action against the State Police Defendants. Alternatively, the State Police Defendants

  are entitled to qualified immunity from Mr. Ballock’s claims because he cannot identify a clearly

  established law that the State Police Defendants violated by arresting him based upon probable

  cause to believe he criminally harassed his wife, Co-Defendant Ellen Ruth Costlow, or by

  communicating with FBI officials about the investigation. Therefore, the State Police Defendants

  are entitled to judgment as a matter of law.




  8477384
Case 1:17-cv-00052-IMK-MJA Document 120 Filed 07/18/19 Page 2 of 4 PageID #: 2719



            WHEREFORE, for the foregoing reasons, Defendants State Trooper Michael Kief, State

  Trooper Ronnie M. Gaskins, and State Trooper Chris Berry respectfully request that the Court

  GRANT their Motion and enter summary judgment in their favor and grant them any and all

  other relief the Court finds appropriate.

            Dated this 18th day of July 2019.

                                                     Respectfully submitted,


                                                     /s/ Mark G. Jeffries
                                                     Mark G. Jeffries (WV Bar No. 11618)
                                                     STEPTOE & JOHNSON PLLC
                                                     400 White Oaks Boulevard
                                                     Bridgeport, WV 26330
                                                     (304) 933-8000
                                                     mark.jeffries@steptoe-johnson.com

                                                     Montè L. Williams (WV Bar No. 9526)
                                                     STEPTOE & JOHNSON PLLC
                                                     P.O. Box 1616
                                                     Morgantown, WV 26507-1616
                                                     (304) 598-8000
                                                     monte.williams@steptoe-johnson.com

                                                     Counsel for Defendants State Trooper
                                                     Michael Kief, State Trooper Ronnie M.
                                                     Gaskins, and State Trooper Chris Berry




  8477384                                        2
Case 1:17-cv-00052-IMK-MJA Document 120 Filed 07/18/19 Page 3 of 4 PageID #: 2720



                           UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF WEST VIRGINIA
  SCOTT T. BALLOCK,
                Plaintiff,
  v.                                                         CIVIL ACTION NO.: 1:17-CV-52
                                                             Honorable Irene M. Keeley
  ELLEN RUTH COSTLOW,
  STATE TROOPER MICHAEL KIEF,
  STATE TROOPER RONNIE M.
  GASKINS, AND STATE TROOPER
  CHRIS BERRY,
                Defendants.
                                 CERTIFICATE OF SERVICE


                I hereby certify that on the 18th day of July 2019, I electronically filed the

  foregoing “Defendants State Trooper Michael Kief, State Trooper Ronnie M. Gaskins, and State

  Trooper Chris Berry’s Motion for Summary Judgment” with the Clerk of the Court using

  CM/ECF system, which will send notification of such filing to the following:

                                      Charles J. Crooks, Esquire
                                      Crooks Law Firm PLLC
                                      244 Pleasant Street
                                      Morgantown, WV 26505
                                      Counsel for Plaintiff

                                      P. Todd Philips, Esquire
                                      Lyons Phillips Legal Group PLLC
                                      141 Walnut Street
                                      Morgantown, WV 26505
                                      Counsel for Defendant Ellen Ruth Costlow


                                                     s/ Mark G. Jeffries _________
                                                     Mark G. Jeffries (WV Bar No. 11618)
                                                     STEPTOE & JOHNSON PLLC
                                                     400 White Oaks Boulevard
                                                     Bridgeport, WV 26330
                                                     (304) 933-8000
                                                     mark.jeffries@steptoe-johnson.com



  8477384
Case 1:17-cv-00052-IMK-MJA Document 120 Filed 07/18/19 Page 4 of 4 PageID #: 2721



                                           Montè L. Williams (WV Bar No. 9526)
                                           STEPTOE & JOHNSON PLLC
                                           P.O. Box 1616
                                           Morgantown, WV 26507-1616
                                           (304) 598-8000
                                           monte.williams@steptoe-johnson.com

                                           Counsel for Defendants State Trooper
                                           Michael Kief, State Trooper Ronnie M.
                                           Gaskins, and State Trooper Chris Berry




  8477384
